United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3489
                                    ___________

David Dixon,                         *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Missouri.
Donnie McGuire; James Collyott,      *
                                     * [UNPUBLISHED]
          Appellees.                 *
                                ___________

                          Submitted: March 6, 1998
                              Filed: March 19, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        David Dixon, an inmate at Central Missouri Correctional Center, appeals the
district court&s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 failure-to-
protect action. After a careful review of the record and the parties& submissions on
appeal, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.




      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-